DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1, 3, 6, 9, 13, 17, 19-27, and 31-34 are pending (claim set as filed on 07/29/2019).

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/05/2022 is acknowledged. Claims 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Therefore, only claims 1, 3, 6, 9, 13, 17, and 19-27 are presented for examination.

Priority
	This application is a 371 of PCT/GB2018/050120 filed on 01/17/2018 which has a foreign application to UK 1701438.2 filed on 01/17/2018.

Information Disclosure Statement
	The Information Disclosure Statement filed on 07/29/2019 has been considered.

Drawings
	The drawings filed on 07/29/2019 have been accepted.
Specification Objection
The specification of the disclosure is objected to because it does not comply with standard format as routinely seen in patent drafting (see MPEP 608.01(a)). 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)


Claim Objections
Claims 1, 3, and 6 are objected to for reciting abbreviations of “LINC”, “KASH”, and “SUN”. An abbreviation should be preceded in its first occurrence by the specific identity of the entity which said abbreviation is intended to represent. Thereafter, the use of the abbreviation in the claims will be understood.

Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 9 and 20, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP 2173.05(d): Exemplary Claim Language). 
Regarding claims 19-20, the phrase “an agent that is configured to” reduce, inhibit, or alter LINC complex is indefinite because it is unclear what the structure of the agent is that is responsible for its function. If the claimed is intended to invoke a 112(f) interpretation, then there should be some guidance in the specification to denote the corresponding structure. The MPEP 2181 (II) states “that a claim limitation expressed in means- (or step-) plus-function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof. If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)”. 
Claim Rejections - 35 USC §112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 19-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim interpretation: the claims recite “an agent that disrupts the LINC complex of the cell” wherein “an agent” is interpreted as a non-structurally limiting generic term and “disrupts the LINC complex of the cell” is interpreted as a functional limitation/language of that generic term. In other words, in a basic sense, “an agent” is recited at such a high level of generality that it is synonymous with terms such as a molecule, a substance, or an object, etc. (i.e. “describing something by what it does rather than what it is”, see MPEP 2173.05(g), and one cannot prima facie envisage its structure. 
An invention described solely in terms of a method of making and/or its function may lack written description support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. The MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence” (MPEP 2163). Thus, the extremely broad genus term “agent” does not have sufficient description in the specification, nor are a representative number of compounds described within this genus to demonstrate that Applicant was in possession at the time of filing of any one of these genus terms.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the Applicant was in possession of the claimed species is sufficient (MPEP 2163). While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below. 


 (1) Level of skill and knowledge in the art: 
The level of skill and knowledge in the art is high, generally that of a biochemist. 

(2) Partial structure: 
“an agent that disrupts the LINC complex of the cell” is not defined in the specification. As discussed above, the claimed term of “an agent” is a broad generic term that has no structural connotation and rendering it unclear what the pharmacophore (i.e. a part of a molecular structure that is responsible for a particular biological or pharmacological interaction that it undergoes) of the agent is.  

(3) Physical and/or chemical properties and (4) Functional characteristics: 


The chemical and functional characteristic of the agent is to alter the LINC complex of the cell. The instant pre-grant specification provides some representative examples that can achieve this effect: 
(i) non-steroidal anti-inflammatory drugs (see ¶ [0076]);
(ii) pharmacological agent such as small molecule, a peptide, an antibody, or an intrabody (see ¶ [0077]);
(iii) a modified Nesprin protein (see ¶ [0078]);
(iv) a modified SUN protein (see ¶ [0079]-[0080]);
(v) an amino acid sequence (see ¶ [0081]);
(vi) a gene-silencing molecule such as siNA, siRNA, miRNA (see ¶ [0083]).
There is no common structure among the vastly different representative examples provided. Thus, it is not clear what is the pharmacophore of the agent that gives it the ability to disrupt the LINC complex of a cell. Moreover, under the broadest reasonable interpretation and without a limiting definition in the specification, other agents such as endogenously produced proteins, chaotropic agents, or high salt solvents would fall under the claimed broad phrase since, for example, chaotropic or high salt solvents may cause rupture or lysis of a cell which reads on a disruption of the LINC complex of the cell. 


(5) Method of making the claimed invention:  
The instant pre-grant specification at ¶ [0140]-[0150] illustrates an example of interrupting the formation of the LINC complex using a construct that overexpresses a
dominant negative SUN1 fusion protein (DN-SUNL). However, it is not clear if there are any other examples of agents other than plasmid constructs. 

Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of “an agent that disrupts the LINC complex of the cell” beyond those compounds specifically disclosed in the examples in the specification. Moreover, after a search of the prior arts, the claimed phrase of “an agent that disrupts the LINC complex of the cell” is not a recognized terminology in the art and there is no clear indication in the art of the structure-function correlation relationship. Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (Percutaneous penetration of ketoprofen and ketoprofen isopropyl ester through a tissue engineering skin reconstructed with HaCaT cells, 2005 - cited by the ISA and in the IDS filed on 07/29/2019). 
Xu teaches a method of constructing a skin tissue for the study of the use of drug percutaneous penetration and metabolism. Xu further teaches “dermal fibroblasts were embedded in collagen type I and HaCaT cells (i.e. keratinocytes) were seeded on the top of the gel. The skin was generated through air-liquid interface culture. Effects of various culture media on tissues morphology were investigated. Sections of the cultured skin were stained with hematoxylin and eosin and examined under microscope. Permeation and metabolism of ketoprofen and its isopropyl ester through the cultured skin were investigated” and “cultured at the air-liquid interface, HaCaT cells developed a parakeratotic multi-layer epithelium. Enzyme activity was reserved. This cultured skin could serve as an appropriate model for drug percutaneous metabolism and skin irritation” (see abstract). Claim interpretation: as noted above, ketoprofen reads on the claim limitation of “an agent that disrupts the LINC complex of the cell” because the instant pre-grant specification at ¶ [0076] notes that non-steroidal anti-inflammatory drugs (NSAIDs) has such function. 

Claims 1, 9, 13, 17, and 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (Nesprin interchain associations control nuclear size, 2012 - cited by the ISA and in the IDS filed on 07/29/2019). 
Lu teaches siRNA transfection approaches using GFP-Nesprin-2 ABD KASH (see page 3495, left col.: Cell culture). Claim interpretation: an siRNA is a gene-silencing molecule that reads on “an agent that disrupts the LINC complex” as defined by the pre-grant specification at ¶ [0083]). Lu teaches “COS7, human keratinocyte (HaCaT) and human primary fibroblasts were grown in at 37°C, 5% CO2 in high glucose DMEM supplemented with 2 mM glutamine, 1% penicillin/streptomycin and 10% FBS … transfected cells were grown for 24-48 hours” (see page 3495, left col.: Cell culture). Lu teaches Nesprin comprising KASH and SUN domains (see page 3497, left col. and Figure 1). 

Claims 1, 3, 6, 9, 13, 17, 19-20, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rashmi (The nuclear envelope protein Nesprin-2 has roles in cell proliferation and differentiation during wound healing, 2012) as evidenced by Lonza (Amaxa Cell Line Nucleofector Kit V). 
Rashmi discloses “components of the LINC complex have been discussed in this context as disruption of the complex can result in alterations in cellular structure and function” and “loss of Nesprin-2G results in altered wound repair and defects in cell migration, proliferation and differentiation” (see page 173, left col.). 
Regarding claims 3, 6, and 9 pertaining to the LINC components, Rashmi discloses “Nesprins are components of the LINC complex (linker of nucleo-skeleton and cytoskeleton). They interact through their KASH-domain with the C-termini of SUN-domain proteins in the perinuclear space forming the core of a protein assembly which connects the nuclear interior with cytoskeletal components in the cytoplasm” (see page 172: Introduction). The reference is silent regarding the characteristics of the nucleotide or amino acid sequences but there is reason to believe that the claimed limitation are met by the prior art since Rashmi discloses the protein domains and its isoforms thereof are endogenous features of the cells. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the Applicants to prove that subject matter shown to be in the prior art does not possess characteristic relied on.
Regarding claims 1, 13, 17, and 25 pertaining to the culturing, Rashmi teaches 48 hours of culturing fibroblast (see page 174, left col.). Rashmi teaches “dermal fibroblasts and keratinocytes were isolated from new born mice of both WT and Nesprin-2 KO. Dermal fibroblasts (passage 2 and 3; three mice each) were cultured in DMEM medium with 10% fetal bovine serum (FBS), L-Glutamine and antibiotics like Penicillin-Streptomycin in 5% CO2 and 37°C incubator. Whereas primary keratinocytes were cultured under 5% CO2 and 32°C incubator in low Ca2+ FAD medium on type I collagen coated plates on which a feeder layer of mitomycin-treated 3T3 fibroblasts had been prepared” and “Expression of Nesprin-2 was depleted from HaCaT keratinocytes using plasmid based shRNA” (see page 184: left col.: Cell Culture). HaCaT cells were transfected twice at intervals of 3 d using the Amaxa cell line Nucleofector kit V (Lonza) according to the manufacturer’s instructions (see page 184, right col.). Lonza (evidence document) discloses a portion of culture media  removal and thereby natural exposure to remaining substrate and air (see Lonza protocols instructions). 
Regarding claims 26-27, Rashmi teaches “medium on type I collagen [matrix] coated plates” (see page 177, left col., page 181, left col., page 184, left col. and Figure 5). Claim interpretation: a collagen matrix is a mesh-network and thereby reads claim 27’s limitation of “a mesh that can be placed in a culture plate.

Conclusion
No claims were allowed.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653